Wash, J.,
delivered the opinion of the Court.
This was an action, brought by Bogy, in the Circuit Court, against Keil, as endorser of a promissory note. The facts^is they are preserved in the record, are: that the note was endorsed for the accommodation of the maker, in whose hands the endorser had no effects, when the note became due, or at any time after. The note was duly presented for payment to the maker; payment refused, and the note regularly protested for non-payment; of which presentation, non-payment and protest, the endorser had no notice for several years thereafter. Upon the evidence) the cause Was submitted to the Circuit Court without calling a jury; when judgment was given for the defendant; to reverse which, this writ of error is prosecuted.
The sole question for the consideration of the Court is, whether the endorser of a promissory note for the accommodation of the milter, is entitled to notice of its dishonor or non-payment? In point of reason, jpstice, and the^nature of the undertaking, there is no case in which the endorser is better entitled to demand strict notice, than in the case of an endorsement fqr accommodation, the makpr having received the value. 4 Oranch, 164.
His undertaking is conditional, and wherever the maker in justice ought, and, in fact, is looked tq and expected to, pay the note, notice of Ips failure to do, so ought to be given. Nothing but the maker’s insolvency at the time of endorsing his note, or some such circumstances as show that the endorser did no.t rely upon the maker’s ability or punctuality, or had nq right tq rely upo,n the payment by the maker, will, in the opinion of this Court, dispense with the necessity of giving, the endorser notice.
The judgment of the Circuit Court is, therefore, affirmed, with costs.